The bill was filed by the representative of the husband against the representative of the wife, and stated that upon the death of Mrs. Maxwell the defendant came to a settlement with the plaintiff, and accounted with him for the money due to the husband as principal or interest at the time of his death, and also for the prices of such parts of the estate as she had sold; and also had delivered to the plaintiff the negroes (442) and all their increase, and the original stocks of horses, cattle, sheep and hogs, or such parts as were then alive; but that the defendant refused to account for the interest that had accrued upon any of the moneys during the life of Mrs. Maxwell, and to deliver to him any of the increase of the stocks during the same period, and also to surrender to him the crops that were made, but not gathered, at the death of Mrs. Maxwell; and the bill sought relief specially in respect of such interest, increase, and crops, and nothing else. To the bill the defendant put in a general demurrer, which was allowed by his Honor, Judge Settle, in the Superior Court of Franklin, on the last spring circuit, and the bill dismissed, from which the plaintiff appealed.
From the very special framing of the bill, it is obvious that the parties did not propose entering into a general account of the estate, but intended to confine the controversy to the three points on which particular relief is prayed. We need not, therefore, say anything upon the general duty of an executor to sell all personal things, except slaves given as a residue for life and then over, nor inquire whether this will discharged Mrs. Maxwell, as executrix, from that duty, by the discretion given to her for her convenience as a legatee. We understand, from the bill, that for all the specific articles originally composing the residue of the estate the parties have satisfactorily accounted.
Upon the questions distinctly submitted by the bill there can be no doubt. A tenant for life is unquestionably entitled to the emblements on the land devised, at the period of her death, and as certainly to the increase of animals during her time. Where money is bequeathed for *Page 343 
life, the very thing given is the interest, and that only. The remainderman can no more claim the interest accrued in the time of the particular legatee than the latter can claim a part of the principal.
The decree is, therefore, affirmed, with costs, to be paid by   (443) the plaintiff in both courts.
PER CURIAM.                                 Decree affirmed.